Birdsong, Judge.
Appellant was convicted of rape and sentenced to serve twenty years. After an appeal was filed in this court, appellant’s counsel, with full and timely notice to appellant, filed a request for permission to withdraw from the case.
In Bethay v. State, 237 Ga. 625 (229 SE2d 406), it was held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). Our examination of the record establishes that all of the Anders requirements have been met.
As required by the further holding in Bethay, supra, we have *396carefully and fully examined the record and transcript to determine whether, in fact, there is an absence of substantial error, and therefore that the appeal is frivolous. We find no error and therefore, find the appeal to be frivolous. Accordingly, counsel is granted permission to withdraw, and the appeal is dismissed. See Hill v. State, 238 Ga. 564 (233 SE2d 796); Wilson v. State, 145 Ga. App. 742 (245 SE2d 37).
Decided July 16, 1980.
William C. Sanders, for appellant.
H. Lamar Cole, District Attorney, Richard Goolsby, Assistant District Attorney, for appellee.

Appeal dismissed.


Deen, C. J., and Sognier, J., concur.